DETAILED ACTION
Allowable Subject Matter
Claims 1, 3 and 5-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The claim feature of “processing the received commands in cases of a subject performs a target command … ” as recited in independent claims 1, 12-13, 18 and 20. The claimed invention can be understood with assistance of fig. 2 where the cases of performing target command 250/261 and transmit command completion messages 262/280.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182